Citation Nr: 1505415	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for hypertension, including as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Additional issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore the Board does not have jurisdiction over them.  First, the Veteran's representative filed an Informal Hearing Presentation (IHP) regarding the denial of service connection for Buerger's disease in December 2014.  The issue of whether a timely formal appeal of this issue was received is raised by this filing.  

The December 2014 IHP also raises the issue of whether the claim for service connection for Buerger's disease should be reopened.  Finally, the issue of entitlement to service connection for an acquired psychiatric disability has been raised by a May 2013 communication from Dr. S.F., who opined that the Veteran had a psychological condition related to his military service.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran had additional service in the Army Reserves from March 1984 to December 1995.  An attempt should be made to verify any periods of active or inactive duty for training (ACDUTRA and INACDUTRA) during this time.  Another attempt to obtain any service treatment records (STRs) from his Reserves service should also be undertaken.

Additional attempts must be made to corroborate the Veteran's allegations regarding exposure to herbicides in Panama, which he has supported with a 1999 newspaper article.  The details regarding his alleged exposure should be forwarded to the Compensation Service and a request should be made to have the Department of the Defense Inventory of Herbicide Operations reviewed.  If not corroborated, a formal finding should be made with appropriate notice to the Veteran.

Finally, the Veteran has not been provided with a VA examination for an opinion on whether hypertension is related to service.  The record shows the Veteran was diagnosed with varicose veins in or around July 1979, and with right lower extremity venous stasis in April 1982.  He was diagnosed with hypertension in or around July 1998.  If herbicidal exposure is found, then an opinion must also be obtained as to whether hypertension is related.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to verify the Veteran's service in the Reserves, including all periods of ACDUTRA and INACDUTRA.  If unable to locate records, properly advise the Veteran and ask him to supply any records he has.

2.  Contemporaneously, make an attempt to locate any additional STRs from his period in the Reserves.

3.  Forward the details of the Veteran's alleged herbicide exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used in Panama as alleged.  If not confirmed, send a request to the JSRRC for verification.  Properly advise the Veteran and his representative of the results of these searches.

4.  After receipt of additional records, make arrangements for an appropriate examination to obtain an opinion on whether hypertension is related to service.  The examiner is asked to review the claims file and medical records prior to the examination.  

The Veteran was on active duty from February 1979 to February 1983.  His entrance and separation examinations were normal, except for abnormalities of the feet and genitourinary system.  During service, he was diagnosed with asymptomatic varicose veins in July 1979 and with venous stasis in April 1982.  He had additional service in the Reserves from 1983 to 1995, and was officially diagnosed with hypertension in or around July 1998.  

The Veteran also alleges he was exposed to herbicides.

The examiner is asked to provide an opinion whether hypertension is directly related to service, in that it was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by a disease or incident in service.  

The examiner is also asked to provide an opinion  whether hypertension began during service or within a year from separation from active duty, that is, by February 1984.  

IF AND ONLY IF EXPOSURE TO HERBICIDES OF THIS VETERAN IS CORROBORATED OR IS OTHERWISE FOUND UNDER THE BENEFIT OF THE DOUBT DOCTRINE, the examiner is asked to provide an opinion whether exposure to herbicidal agents, including Agent Orange, caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) hypertension.  

All opinions are to be supported with an explanation with citation to evidence in the record or to accepted medical knowledge.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






